Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “C,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto that tbe merchandise covered by tbe appeals for reappraisement listed on Schedule O, hereto attached and made a part hereof, consists of Masonite Presdwood, Panelwood, and similar products exported from Canada during 1957.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign value, export value or United States value, as those terms are defined in section 402 (e), (d) and (e), respectively, of the Tariff Act of 1930, for such or similar merchandise and that the costs of production as defined in section 402(f) of said Act for the respective products marked A and checked CEN, ERH, WRR, WVC, SBM (Examiner’s Initials) by Examiners Clarence E. Nolin, Frank R. Horton, William R. Rawley, William V. Caputo, Stuart B. Myers (Examiner’s Name) on said invoices, is stated on Schedule A hereto attached and made a part hereof, and said costs of production for the respective products marked B and checked CEN, FRH, WRR, WVC, SBM, (Examiner’s Initials) by Examiners Clarence E. Nolin, Frank R. Horton, William R. Rawley, William V. Caputo, Stuart B. Myers (Examiner’s Name) on said invoices, is stated on Schedule B hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement be submitted on this stipulation.
On tbe agreed facts, I find that tbe proper basis for appraisement of tbe merchandise in question, as hereinabove identified, is cost of production, as defined in section 402(f) of tbe Tariff Act of 1930, and bold that such statutory value therefor is as set forth in schedules “A” and “B,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.